Title: Abigail Adams to John Adams, 3 November 1789
From: Adams, Abigail
To: Adams, John


        
          Newyork Novbr 3. 1789
          my dearest Friend
        
        I did not write to you by the last post. I was in hopes to have received a Letter from your and to have known from under your own Hand how your Health was. Tommy wrote me by your direction; and I heard by other Hands of your safe arrival and the News papers inform us that by desire of his Honour the Leiut Govenour you was in the procession to accompany the President to his Residence. there is a vile mischevious junto in Boston, but I shall lose the whole chain. the Printers have not sent on the papers Sinc you left here; pray order them continued. But now with regard to our own affairs Brisler sends me word that he proposes to return & bring on his Family, & I have engaged two Rooms for him in the House at the End of our Land, adjoing to the corn Feild which will be very near and convenient for him. I am not at all satisfied with the Hand I have with me and with Regard to the coachman, you will not confide in him further than you can see, him Brisler will tell you that with Liquors he cannot be trusted. I mention this least Brisler should be obliged to come away before you. the Porter which is in the cellar you will either have sent on, or dispose of as it will freeze, the red wine & any other you chuse you will direct Brisler to put on Board Barnard, 200 weight of cheese & all the Butter which can be procured. I hope you will conclude to return sooner than you talkd of. the Trunk of cloaths which you had sent by Barnard you can leave without any inconvenience till Spring.
        we have no News here except the expected return of the commissoners from Georgia who it seems have been very unsuccessfull, & concequently must expect many unfavourable reports with respect to them, some of which are already in circulation; the district court meet this day the Marshal is qualified and attends. the Rank & presidence was yesterday setled & the Marshal is to take Rank of the district Attorney.
        our little John has had the small pox finely & is quite recoverd of it Louissa is innoculated from him— pray present my duty to your good mother Love affection where due. congratulation to our New married Friends, for me, and accept the affectionat Regard / of Your
         A Adams
        Suppose the horse cart Horse sled & one sadle which the dr has in his care & the Saw should be put on Board Barnard we shall find them very usefull
        
      